Nobody pretends that defendants' (appellees') possession of a part of plaintiff's right of way for cultivation and grazing interfered in the least with the use plaintiff was then making or intended within any near future to make thereof, nor is it suggested that the railroad company needs possession in order to insure the safe management of its road.
"The use by adjoining landowners of otherwise unused parts of the right of way of a railroad company for grazing and cultivation is not adverse to the enjoyment of the easement." Alexander City Co. v. Central of Georgia, 182 Ala. 516,62 So. 745.
The authorities generally so hold. 10 Rawle C. L. p. 117, § 103, where numerous cases are cited. Possession, to be adverse, must operate to disseise or oust the owner of his possession or right of possession. Pickett v. Pope, 74 Ala. 122; Lecroix v. Malone, 157 Ala. 434, 47 So. 725. Defendants' possession could not therefore be considered as adverse (19 C. J. 887), and any mere declaration by them of their intention otherwise, not interfering with plaintiff's use of its right of way, was contrary to the grant of their ancestor, and availed nothing in the way of establishing an adverse title. This was the precise ruling of this court in Alabama Great Southern v. McWhorter,202 Ala. 455, 80 So. 839, where was cited Alexander City v. Central of Georgia, supra.
Of course we do not deny that in an action between strangers ejectment will lie to recover a railroad right of way. To that effect, and to that effect only, are the cases cited in the prevailing opinion. But here the question is between the owner of the easement and the owners of the ultimate fee. Defendants, not in fact interfering with plaintiff's easement, are merely exercising the rights appurtenant to their ownership of the ultimate fee. The fact that defendants, or their predecessor in title, erroneously claimed that the deed under which plaintiff claimed its easement conveyed a right of way 50 feet wide, instead of 100, and in that way claimed title, should not be allowed to deprive them of the benefits of their ultimate ownership. To hold, as the prevailing opinion seems to hold, that mere declarations, made in the circumstances here shown, converted the possession of defendants into an adverse possession, is to introduce a new principle into the law of ejectment and to hold that their possession, if not disturbed, will in the course of time ripen into title to the whole fee and destroy plaintiff's easement. We have seen no authority sustaining that view, and certainly the results are not to be contemplated with any great degree of satisfaction.